Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3, 12-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, teach, or render obvious, as per claims 1 and 18, obtaining a plurality of kernels for adapting a mask design layout for a physical optical mask configured to create a pattern for optical projection onto a substrate, to a mask 3D transmission, using the plurality of kernels with a thin mask transmission corresponding to the mask design layout to create a mask 3D transmission corresponding to the mask design layout, and performing, based on the mask 3D transmission, or information derived therefrom, a computer simulation of optical projection of the pattern onto the substrate; and as per claim 25, apply a thin mask model to a the mask design layout corresponding to a pattern for optical projection onto a substrate, to create a thin mask transmission, apply a thick mask model to the mask design layout to generate a mask 3D residual or mask 3D transmission, the thick mask model comprising a plurality of edge- based kernels, and perform, based on the thin mask transmission, or information derived therefrom, and on the mask 3D residual or mask 3D transmission, or information derived therefrom, a computer simulation of optical projection of the pattern onto the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851